Appeal from an order of the Supreme Court, Monroe County (John J. Brunetti, A.J.), entered February 7, 2005. The order determined that defendant is a level three risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: We reject the contention of defendant that Supreme Court erred in determining that he is a level three risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.). The sworn statement upon which the court based its determination was reliable hearsay (see People v Wroten, 286 AD2d 189, 199 [2001], lv denied 97 NY2d 610 [2002]), and the court’s determination of defendant’s risk level is supported by the requisite clear and convincing evidence (see Correction Law § 168-n [3]; People v Warwick, 5 AD3d 1050 [2004], lv denied 3 NY3d 605 [2004]). Present—Gorski, J.P., Smith, Centra and Green, JJ.